 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD FAULKS,                                    No. 2:18-CV-2528-DMC-P
12                       Plaintiff,
13            v.                                         ORDER
14    S. YANG,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. On October 30, 2018, the court ordered the United States Marshal to serve the

19   complaint on defendant Yang. Process directed to defendant Yang was returned unexecuted

20   because for the following reason: “Per litigation coordinator, CDCR does not have an employee

21   ‘S. Yang.’” Doc. 16. Plaintiff must provide additional information to serve this defendant.

22   Plaintiff shall promptly seek such information through discovery, the California Public Records

23   Act, Cal. Gov't. Code § 6250, et seq., or other means available to plaintiff. If access to the

24   required information is denied or unreasonably delayed, plaintiff may seek judicial intervention.

25   Once additional information sufficient to effect service is obtained, plaintiff shall notify the court

26   whereupon plaintiff will be forwarded the forms necessary for service by the U.S. Marshal.

27   Plaintiff is cautioned that failure to effect service may result in the dismissal of unserved

28   defendants. See Fed. R. Civ. P. 4(m).
                                                        1
 1                  Accordingly, IT IS HEREBY ORDERED that plaintiff shall promptly seek

 2   additional information sufficient to effect service on any unserved defendants and notify the court

 3   once such information is ascertained.

 4

 5   Dated: December 6, 2018
                                                           ____________________________________
 6                                                         DENNIS M. COTA
 7                                                         UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
